Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 12/20/2021. Claims 1, 3, 6, 8-11, 13-16, 19, 22-29 are pending. Claims 1, 3, 6, 8-10, 22 and 24-29 are under examination on the merits.  Claims 2, 4-5, 7, 12, 17-18, 20-21 are cancelled.  Claims 11, 13-16, 19 and 23 are withdrawn to a non-elected invention from further consideration.  

EXAMINER’S NOTE
Claims 1, 3, 6, 8-10, 22 and 24-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 13-16, 19 and 23, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the office action mailed on 04/26/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 6, 8-11, 13-16, 19 and 22-29 are allowed for the reasons as set forth in the applicant’s remarks filed on 12/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782